WOODLEY, Judge,
dissenting.
Appellant alleged in his amended motion for new trial that during the deliberations of the jury and before they had reached a verdict one juror stated to the others “that in the event they should find the defendant guilty and assess his punishment in the penitentiary for two years, he would be required to serve only about six months.”
The affidavit of the juror G. B. Crow was attached to and made a part of the amended motion for new trial. This affidavit contained the statement that the foreman of the jury told him (Crow) that if the jury found the defendant guilty and assessed his punishment at two years the defendant would not have to serve more than six months, and except for this statement he would never have changed his vote and voted to find the defendant guilty.
*607The Juror Crow testified at the hearing on the motion for new trial. He testified that the remark attributed to the foreman of the jury was made but not until after the third ballot in which all voted guilty, and that he himself made the statement in the jury room that he had no doubt but that the defendant was guilty but didn’t think he ought to be punished.
I quote from the testimony of G. B. Crow shown in the statement of facts on the motion for new trial.
“Q. In other words, nothing was said about the things that you allege in your affidavit before you voted him guilty? A. No, sir.
“Q. Now, did you make the statement in there that you thought he was guilty but that you didn’t think he ought to be punished? A. I did.
“Q. You never did think he was not guilty, did you? A. No, sir. * * *.
“Q. Did you make the statement to the other jurors that you had no doubt but what he was guilty? A. I did.
“Q. And yet you voted innocent? A. I told the jury that I had no doubt in my mind that there had been gambling going on out there, but I didn’t think the man should be sent to the penitentiary.
“Q. Did you make the statement that you had no doubt that the defendant was guilty? A. I did.
“Q. But that you didn’t think he ought to go to the penitentiary? A. Right.”
Juror Charles Blaha, upon his examination by appellant’s counsel, testified in part:
“Q. Now, I’ll ask you if the jury didn’t — that is, sometimes there would be two or three talking together; sometimes three talking together in groups, as jurors usually do? A. We were all around the table; there wasn’t anybody in any group at any time.
“Q. At all times you were around the table? A. That is correct. * * *
*608“Q. I’ll ask you if you don’t remember the foreman of the jury, Mr. Bumpers, I believe is his name * * * A. Yes, sir.
“Q. I’ll ask you if you don’t remember him saying in substance, that if he was given two years in the penitentiary that he wouldn’t have to serve more than five or six months ? Did you hear him say that? A. No, sir, I did not hear him say it.
“Q. Did you hear him say anything like that? A. No, sir, not as to any length of time. There was no time mentioned. * * *
“Q. * * * All right, we will get on down to the question of suspended sentence. When they came to the suspended sentence and before the jury finally voted for two years in the penitentiary and not to suspend the sentence, I’ll ask you if you recall Mr. Crow saying that he would wear out every pair of breeches in Wichita Falls before he would vote to send the defendant to the penitentiary? A. Yes, sir, he made that statement.
“Q. And after he made that statement, and before he concurred in finding the defendant guilty and assessing his punishment at two years, and not suspend the sentence, I’ll ask you if the foreman of the jury didn’t say to him there, in substance, and if you didn’t hear it, that even if we voted to give him two years in the penitentiary, he will only have to serve about six months? A. He did not.
“Q. All right. In pursuance of that inquiry, I’ll ask you if you didn’t hear some other juror or jurors say that they thought the time he would have to serve would be approximately eight months? A. There was no definite month or date or anything mentioned.
“Q. As far as you know * * * you didn’t hear it? A. No. There was no such a thing mentioned. I was sitting there at the table.”
The testimony of the Juror Blaha raised an issue of fact as to whether or not the jury received evidence after retirement.
Where the trial judge has overruled the motion for new trial and the evidence is not undisputed but there is a conflict in the testimony heard by the trial judge as to whether the jury received other evidence which was prejudicial to the rights of the defendant, this court has uniformly declined to set aside the find*609ings of the trial judge and has not heretofore found an abuse of discretion in the overruling of the motion for new trial. Honeycutt v. State, 157 Texas Cr. Rep. 206, 248 S.W. 2d 124; Cates v. State, 132 Texas Cr. Rep. 634, 106 S.W. 2d 687; Bartlett v. State, 123 Texas Cr. Rep. 464, 59 S.W. 2d 157, Bracken v. State, 121 Texas Cr. Rep. 278, 51 S.W. 2d 379; White v. State, 82 Texas Cr. Rep. 286, 199 S.W. 1117; Whitfield v. State, 104 Texas Cr. Rep. 95, 282 S.W. 2d 595.
The trial judge chose to accept the testimony of the Juror Blaha on the disputed issue and his findings on the conflicting evidence are binding on this court.